Name: Council Directive 86/604/EEC of 8 December 1986 amending Directive 65/66/EEC laying down specific criteria of purity for the preservatives authorized for use in foodstuffs intended for human consumption
 Type: Directive
 Subject Matter: food technology;  health;  consumption;  foodstuff
 Date Published: 1986-12-13

 Avis juridique important|31986L0604Council Directive 86/604/EEC of 8 December 1986 amending Directive 65/66/EEC laying down specific criteria of purity for the preservatives authorized for use in foodstuffs intended for human consumption Official Journal L 352 , 13/12/1986 P. 0045 - 0045 Finnish special edition: Chapter 13 Volume 16 P. 0047 Swedish special edition: Chapter 13 Volume 16 P. 0047 *****COUNCIL DIRECTIVE of 8 December 1986 amending Directive 65/66/EEC laying down specific criteria of purity for the preservatives authorized for use in foodstuffs intended for human consumption (86/604/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/54/EEC of 5 November 1963 on the approximation of the laws of the Member States concerning the preservatives authorized for use in foodstuffs intended for human consumption (1), as last amended by Directive 85/585/EEC (2), and in particular Article 8 thereof, Having regard to the proposal from the Commission, Whereas Council Directive 65/66/EEC (3), as last amended by Directive 76/463/EEC (4), laid down specific criteria of purity for the preservatives listed in the Annex to Directive 64/54/EEC; whereas that Annex was supplemented by Directive 85/585/EEC, which added potassium acid sulphite (potassium bisulphite) to the list of authorized preservatives; Whereas it is necessary to lay down specific criteria of purity for this preservative, HAS ADOPTED THIS DIRECTIVE: Article 1 The following specifications are hereby inserted between Nos E 227 and E 230 of the Annex to Directive 65/66/EEC: E 228 - Potassium acid sulphite (potassium bisulphite) 1.2 // Appearance: // Clear colourless solution prepared by bubbling sulphur dioxide (SO2) (E 220) in an aqueous solution of potassium hydroxide (KOH) as used in foodstuffs // Chemical formula: // KHSO3 in aqueous solution (1) // Content: // Not less than 280 g KHSO3 per litre (or 150 g SO2 per litre) // Sodium: // Not more than 1 % of the SO2 content // Selenium: // Not more than 10 mg/kg of the SO2 content // Chloride: // Not more than 1 000 mg/kg expressed as Cl. (1) Other potassium salts of sulphur dioxide may be present following deterioration due to storage in open containers.' Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 January 1988. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Brussels, 8 December 1986. For the Council The President M. JOPLING (1) OJ No 12, 27. 1. 1964, p. 161/64. (2) OJ No L 372, 31. 12. 1985, p. 43. (3) OJ No 22, 9. 2. 1965, p. 373/65. (4) OJ No L 126, 14. 5. 1976, p. 33.